Lawrence, Judge:
This appeal for a reappraisement relates to the proper value of an item appearing on the invoice accompanying the entry as “24 dozen K. M. Hooks No. K 359.”
At the hearing of this appeal for a reappraisement, it was agreed between counsel for the parties hereto that the item of merchandise above referred to was invoiced, entered, and appraised at 48 shillings per dozen, plus 300 per centum advance, less 2% per centum cash discount, packed. It was further stipulated and agreed between counsel that, due solely to clerical error, the price of 48 shillings per dozen should have been shown as 48 shillings per gross, and that the-correct value of the 24 dozen K. M. hooks was 48 shillings per gross, plus 300 per centum advance, less 2% per centum cash discount, packed.
I therefore find and hold that the proper value of the item of merchandise appearing on the invoice as “24 dozen K. M. Hooks No. K 359” was 48 shillings per gross, plus 300 per centum advance, less 2Yi per centum cash discount, packed.
Judgment will be entered accordingly.